OPINION — AG — **** FIREMEN AND POLICEMEN BARGAINING AGENT **** A CITY DOES NOT HAVE THE RIGHT TO ESTABLISH STANDARDS AND PROCEDURES FOR THE SELECTION OF THE BARGAINING AGENT FOR THE FIREFIGHTERS OR POLICEMEN UNDER THE "FIREFIGHTERS AND POLICEMEN'S ARBITRATION LAW". CORPORATE AUTHORITIES MUST RECOGNIZE A BARGAINING AGENT SELECTED BY A MAJORITY OF THE PERMANENT PAID FIREFIGHTERS OR POLICEMEN EMPLOYED IN THE CITY, TOWN OR MUNICIPALITY, UNLESS AND UNTIL RECOGNITION OF SUCH BARGAINING AGENT IS WITHDRAWN BY A VOTE OF THE MAJORITY OF THE FIREFIGHTERS OR POLICEMEN IS SAID CITY, TOWN, OR MUNICIPALITY. CITE: 11 O.S. 1971 548.5 [11-548.5], 11 O.S. 1971 548.1-548.14 [11-548.1] — [11-548.14] (MARVIN C. EMERSON)